Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Broomer, J.), rendered May 3, 1982, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On March 4, 1982, the defendant and his counsel appeared in court and were informed that trial was to begin that afternoon at 2:00 p.m., and a courtroom was assigned. The defendant failed to appear at that time, however, and the case was put off until the following day. Upon the defendant’s failure to appear at that time also, a hearing was held, following which the court determined that the defendant’s absence was knowing and voluntary and calculated to defeat the ends of justice. The court thereafter proceeded with the pretrial hearings, but held the trial over the weekend until Monday, to give the defendant every opportunity to appear. The defendant did not appear, and the trial was conducted without him.
The defendant was properly tried and sentenced in absentia as his conduct in absconding shortly before the beginning of trial indicated "a defiance of the processes of law and disrupted the trial after all parties [were] assembled and ready to proceed” (People v Sanchez, 65 NY2d 436, 444; People v Ellerbe, 115 AD2d 614; cf., People v Parker, 57 NY2d 136).
We have considered the defendant’s remaining contentions *594and find them to be without merit. Mangano, J. P., Thompson, Eiber and Spatt, JJ., concur.